In its motion for a rehearing the State contends: "That the court had the undoubted right to revoke the suspended sentence imposed in this case, and that a reversal of the case could confer no benefit upon the plaintiff in error, and that the judgment should be affirmed." The judge of the superior court dismissed the certiorari for the one and only reason that the plaintiff in error did not have the right of certiorari to the superior court — that such a remedy was not available to him — and we held that the court erred in so doing. We do not think that the principle of law sought to be invoked by the State "that a reversal of the case could confer no benefit upon the plaintiff in error, and that the judgment therefore should be affirmed," is applicable. To illustrate: There is one instance at least where a reversal might be of benefit to him, and that is that under the law he is entitled to have the judge of the superior court render a decision on his assignments of error in the certiorari, and if this decision should be in his favor, there could be no appeal there-from, *Page 751 
from, for the reason that this is a criminal case and the matters thus decided would be final whether the superior court's decision were right or wrong. As yet, he has not had such a decision, and he is entitled to have a decision of the judge of the superior court on his assignments of error in the certiorari. In this particular case we think that the proper procedure is that the case be returned, so that the judge of the superior court may pass upon the exceptions in the certiorari. As to these exceptions we say nothing, for the judge of the superior court has not passed upon any of them and the plaintiff in error, in a criminal case, is entitled to a decision from which, if in his favor, there is no appeal.
This and all other matters in the motion having been considered, the motion for rehearing is
Denied. Broyles, C. J., and Gardner, J., concur.